DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kruse (DE 102011117437 A1).
In Re claims 1 and 12, Kruse discloses a wheel brake apparatus (fig. 3) and associated method of use, comprising: a first hydraulic service brake (see 34, 36, 38, 40, 42); a second electromechanical parking brake (see 44 and 46); at least two pressing elements (see 30a – 30f); and a brake caliper (22, fig. 3), wherein the hydraulic service brake includes at least a first pressing element (30a and 30c – 30f), and the parking brake includes at least a second pressing elements (30b); and wherein the hydraulic system of the service brake is arranged outside of the parking brake.  The examiner notes that the hydraulic system is interpreted to be ‘outside’ from the parking 
In Re claims 2-7, 9-11, see fig. 3. 
In Re claim 12, see rejection of claim 1 above, and further see transmission element (46), which is understood to extend completely through the brake caliper (22) and interact with the piston (30b).


Claims 1, 3-7, 9, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US 10,066,686).
In Re claim 1, Huang discloses a wheel brake assembly (100, fig. 1), comprising: a first hydraulic service brake (see fig. 4); a second electromechanical parking brake (20, 50); at least two pressing elements (see 13; and 32); a brake lining (40, 41, 42); a brake caliper (10); wherein the service brake includes at least one first pressing element (13) and the parking brake includes a second pressing element (32); wherein the pressing elements are attached to the same brake caliper (100); and wherein a hydraulic system of the service brake is arrange outside the parking brake. 
In Re claim 3, see brake piston (13).
In Re claim 4, see figs. 8 and 9, which appear to show multiple pistons on each side of the brake caliper.
In Re claim 5, see plunger (32).
In Re claim 6, see directly adjacent plunger (30) and brake lining (42) in figs. 2 and 5.

In Re claim 9, the parking brake is arranged outside of the service brake (see figs. 1 and 2).
In Re claim 11, the second pressing element (32) appears to press substantially in the middle of the brake lining (42).
In Re claim 12, Huang discloses a wheel brake caliper assembly (10, fig. 1), comprising: a first service brake hydraulic pressing element (13); and a transmission apparatus (see 50 and 100 in fig. 2 and 5) of a second parking brake electromechanical pressing element (32); wherein the first pressing element is attached to the brake caliper (see fig. 4); and the transmission apparatus extends completely through the brake caliper (see figs. 2 and 5).
In Re claim 13, Huang discloses a wheel brake assembly (100, fig. 1), comprising: a first hydraulic service brake (see fig. 4); a second electromechanical parking brake (20, 50); at least two pressing elements (see 13; and 32); a brake lining (40, 41, 42); a brake caliper (10); wherein the service brake includes at least one first pressing element (13) and the parking brake includes a second pressing element (32); wherein the pressing elements are attached to the same brake caliper (100); and wherein a parking brake does not infiltrate the hydraulic system of the service brake (see fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 10,066,686) as applied to claim 1 above, and further in view of Burgoon et al. (US 9,889,833).
In Re claim 10, Huang discloses the claimed invention with the exception of the parking brake being centrally located between two pistons of the service brake.
Burgoon et al. teach a similar combined service and parking brake system in a single caliper (fig. 4), and locating the parking brake pressing element (25) centrally between two pistons (see piston cavities 80) of the service brake.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the brake caliper of Huang to centrally located the parking brake assembly within the caliper between the service brake assembly, as taught by .

Response to Arguments
Applicant's arguments filed 30 November 2020 have been fully considered but they are not persuasive.
Regarding applicant’s arguments against the combined service and parking brake of Kruse, the examiner first points out that applicant’s arguments and narrower in scope than the claims provide support for; and secondly notes that the examiner understand what applicant is attempting to claim, but points out that the claim limitations regarding the separation of the service brake system and parking brake system are broadly claimed and lack enough detail to fully overcome the Kruse reference.  Specifically, the “parking brake” is understood to encompass the motor and actuator, which are separate from and do not interact with the hydraulic system.  The common interaction point between the two systems is the shared brake piston, which is not claimed as being independently acted upon only by the parking brake operation.
The amendments to the independent claims, along with new independent claim 13, necessitates the new grounds of rejection by Huang and Burgoon.  Applicant’s arguments with respect to the claims have been considered but are moot because the new grounds of rejection

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS W IRVIN whose telephone number is (571)270-3095.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS W IRVIN/Primary Examiner, Art Unit 3657